 

Exhibit 10.1

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of the
15th day of March, 2019, by and between SAFEGUARD SCIENTIFICS, INC., a
Pennsylvania corporation (“Sublandlord”), having an address of 170 Radnor
Chester Road, Suite 200, Radnor, Pennsylvania 19087, and xxxxxxx (“Subtenant”),
having an address of xxxxxx.

 

Background:

 

A.           Sublandlord is the tenant under that certain Lease dated February
2, 2015 (the “Master Lease”) with Radnor Properties – SDC, LP, a Delaware
limited partnership (“Overlandlord”). Pursuant to the Master Lease, Overlandlord
currently leases to Sublandlord approximately 15,602 square feet of space within
the building commonly known as 170 Radnor Chester Road, Radnor, Pennsylvania
(the “Building”). A copy of the Master Lease is attached hereto as Exhibit A.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Master Lease.

 

B.           Sublandlord desires to sublease to Subtenant and Subtenant desires
to sublease from Sublandlord the entire leased premises consisting of
approximately 15,602 rentable square feet commonly referred to as Suite 200
(“Subleased Premises”), on the terms and conditions hereinafter set forth.

 

Agreement:

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

 

 

 

1.          Demise and Subleased Premises; Incorporation of Master Lease;
Consent of Overlandlord.

 

(a)          Demise and Subleased Premises. Sublandlord hereby subleases to
Subtenant, and Subtenant hereby takes and hires from Sublandlord, the Subleased
Premises, for a term (the “Sublease Term”) beginning on the date that is the
earlier to occur of either (i) August 31, 2019, or (ii) the date Subtenant
occupies and conducts its regular business operations in the Subleased Premises
(such date, the “Sublease Commencement Date”), and expiring without further
notice or act on April 29, 2026 (the “Expiration Date”), unless sooner
terminated or canceled in accordance with the terms hereof. For the avoidance of
doubt, Subtenant shall have no renewal options, termination options, rights of
first offer or expansion options under this Sublease, including, without
limitation, those set forth on 27, 28 and 29 of the Master Lease. During the
period commencing on the date the Overlandlord’s consent is received, but in no
event earlier than June 1, 2019, and continuing to the Sublease Commencement
Date (such earlier period, the “Early Access Period”), Subtenant shall have the
right to access the Subleased Premises solely for purposes of installing
Subtenant’s furniture, fixtures and performing work relating to the Subtenant
Improvements (as further defined and described herein); provided, however, that
if Subtenant elects to exercise such right and enters the Subleased Premises
during the Early Access Period, then Subtenant expressly agrees that Subtenant
shall comply with and be bound by all of the terms and conditions of this
Sublease during the Early Access Period, notwithstanding that the Sublease
Commencement Date has not yet occurred, including, without limitation, the
insurance requirements, indemnity provisions and provisions of the Master Lease
incorporated in this Sublease, excepting only the obligation to pay monthly
Fixed Rent and Additional Rent. Effective as of the Sublease Commencement Date,
Sublandlord shall convey that certain personal property owned by Sublandlord and
located at the Subleased Premises, as more particularly described on Exhibit B
attached hereto (“Sublandlord’s Property”), to Subtenant via a quitclaim bill of
sale substantially in the form of Exhibit C attached hereto and made a part
hereof, for One Dollar ($1.00) consideration, and Subtenant shall be solely
responsible, at its sole cost and expense, for removing all such Sublandlord’s
Property on or before the expiration or earlier termination of this Sublease.
For the avoidance of doubt, it is hereby understood and agreed that other than
Sublandlord’s Property listed on Exhibit C, Subtenant shall have no right to
use, and Sublandlord shall remove, at Sublandlord’s sole cost and expense, all
of Sublandlord’s other leased and owned personal property and equipment,
including, without limitation, all copiers, postage machines, water coolers, the
backup generator and other office equipment and other Sublandlord property;
provided, however, subject to the following sentence, that Sublandlord shall not
remove low voltage cabling without Subtenant’s prior written consent, which
consent may be withheld in Subtenant’s sole discretion; it being hereby
understood, however, that Subtenant shall be responsible at its sole cost and
expense for removal of the low voltage cabling on or before the Expiration Date
if so required by Overlandlord in connection with the expiration or termination
of the Master Lease. Subtenant shall inform Sublandlord (A) within thirty (30)
days of the execution of this Sublease or (B) by March 31, 2019, whichever
occurs first, whether it intends to install its own low-voltage cabling, or use
the existing low-voltage cabling and in the event Subtenant elects not to use
the existing cabling, Sublandlord shall promptly cause the same to be removed it
at its own cost. In the absence of such timely election described in the
preceding sentence, Subtenant shall be deemed to have elected to keep the
existing low voltage cabling in place.

 

(b)          Subordinate to Master Lease. This Sublease is and shall be subject
and subordinate to the Master Lease and to the matters to which the Master Lease
is or shall be subject and subordinate.

 

(c)          Incorporation by Reference.

 

(i)          All of the terms, covenants, conditions and provisions of the
Master Lease are hereby incorporated in, and made a part of this Sublease,
except as otherwise expressly provided herein, and except those which by their
nature or purpose are inapplicable to the subleasing of the Subleased Premises
pursuant to this Sublease or are inconsistent with or modified by any of the
terms, covenants or conditions of this Sublease, each and every term, covenant
and condition of the Master Lease binding or inuring to the benefit of the
Overlandlord thereunder shall, in respect of this Sublease, bind or inure to the
benefit of Sublandlord, and each and every term, covenant and condition of the
Master Lease binding or inuring to the benefit of the tenant thereunder shall,
in respect of this Sublease, bind or inure to the benefit of Subtenant, with the
same force and effect as if such terms, covenants and conditions were completely
set forth in this Sublease, and as if the words (i) “Landlord” and “Tenant,” or
words of similar import, wherever the same appear in the Master Lease, were
construed to mean, respectively, “Sublandlord” and “Subtenant” in this Sublease,
(ii) “Lease,” or words of similar import, wherever the same appear in the Master
Lease, were construed to mean this “Sublease”, (iii) “Premises” or words of
similar import, wherever the same appear in the Master Lease, were construed to
mean the Subleased Premises; (iv) “Term” and “Initial Term” or words of similar
import, wherever the same appear in the Master Lease, were construed to mean the
“Sublease Term”, and (v) “Commencement Date” or words of similar import,
wherever the same appear in the Master Lease, were construed to mean “Sublease
Commencement Date”. All references to “Base Year” in the Master Lease shall be
deemed to refer to 2019.

 

 2 

 

 

(ii)         Notwithstanding anything herein to the contrary:

 

(1)         For the purposes of this Sublease, the following Paragraphs of the
Master Lease (or described portions thereof) shall not be deemed incorporated in
or made a part hereof: (a) the following Sections of the Master Lease (or
described portions thereof): The phrase “except as set forth on Exhibit C
attached hereto” in Section 2, third sentence of Section 3, subsections 4(a),
4(b), the second and third sentence of subsection 6(b), the first sentence of
subsection 6(c), Section 7, the third and fourth sentence of subsection 8(a),
subsection 8(b), Section 9, Section 10, subsection 11(b), subsection 12(b),
subsection 17(k), subsection 17(l), subsection 20(b) and subsection 20(e),
Section 22, first sentence of subsection 23(a), the phrase “(including the
Request for Proposal prepared by Broker, and accepted on September 22, 2014 by
Landlord and Tenant)” in subsection 25(e), the first sentence of subsection
25(p), the first sentence of Section 26, but including the definition of
Generating Equipment, 27, 28 and 29 and Exhibits B, C, D, F, G, J, K and L.
Sublandlord represents and warrants to Subtenant that Sublandlord has not
received any written notice that the use of the Leased Premises for the
Permitted Use (i) fails to comply with any reasonable requirements of the
insurers of the Building, (ii) in and of itself is deemed to be a use that may
render any increase in insurance premiums, or (iii) violates the applicable
Rules and Regulations. Any non-liability, indemnity or hold harmless provision
in the Master Lease for the benefit of the landlord under the Master Lease, that
is incorporated herein by reference, shall be deemed to inure to the benefit of
Sublandlord, Overlandlord, and any other person intended to be benefited by said
provision, for the purpose of incorporation by reference in this Sublease. Any
right of Overlandlord of access or inspection and any right of Overlandlord to
do work in the premises demised under the Master Lease or in the Building and
any right of Overlandlord in respect of rules and regulations shall be deemed to
inure to the benefit of Sublandlord, Overlandlord, and any other person intended
to be benefited by said provision, for the purpose of incorporation by reference
in this Sublease. If any of the express provisions of this Sublease shall
conflict with any of the provisions incorporated by reference, such conflict
shall be resolved in every instance in favor of the express provisions of this
Sublease.

 

(2)         The time limits contained in the Master Lease for the giving of
notices, making of demands or performing of any act, condition or covenant on
the part of the tenant thereunder, or for the exercise by the tenant thereunder
of any right, remedy or option, are changed for the purposes of incorporation
herein by reference by shortening the same in each instances by two (2) days, so
that in each instance Subtenant shall have two (2) days less time to observe or
perform hereunder than Sublandlord has as the tenant under the Master Lease.

 

 3 

 

 

(3)         The failure to incorporate provisions from the Master Lease into
this Sublease as to matters which are addressed in this Sublease shall not be
construed as rendering those provisions in the Master Lease inapplicable, where
appropriate, to Subtenant pursuant to the terms of this Sublease. To the extent
terms used herein are included in the above list of excluded sections, the
definitions of such terms shall be deemed incorporated in and made a part
hereof, notwithstanding the exclusion of such sections.

 

(d)          Performance by Sublandlord. Any obligation of Sublandlord which is
contained in this Sublease by the incorporation by reference of the provisions
of the Master Lease may be observed or performed by Sublandlord using
commercially reasonable efforts to cause Overlandlord to observe and/or perform
the same (including without limitation Sublandlord’s delivery to Overlandlord of
any notices or requests for consent as Subtenant may reasonably request), and
Sublandlord shall have a reasonable time to enforce its rights to cause such
observance or performance. Sublandlord shall promptly deliver to Subtenant all
notices and written communications Sublandlord receives from Overlandlord
pursuant to or in connection with the Master Lease. Sublandlord shall not be
required to furnish, supply or install anything under any article of the Master
Lease. Subtenant shall not in any event have any rights in respect of the
Subleased Premises greater than Sublandlord’s rights under the Master Lease,
and, notwithstanding any provision to the contrary, as to obligations that
pertain to the Subleased Premises and are contained in this Sublease by the
incorporation by reference of the provisions of the Master Lease, Sublandlord
shall not be required to make any payment or perform any obligation or provide
any services, and Sublandlord shall have no liability to Subtenant for any
matter whatsoever, except for Sublandlord’s obligation to pay the rent and
additional rent due under the Master Lease. Sublandlord acknowledges and agrees
that Subtenant is not assuming obligations of Sublandlord under the Master Lease
attributable to periods prior to the Sublease Commencement Date. Sublandlord
shall not be responsible for any failure or interruption, for any reason
whatsoever, of the services or facilities that may be appurtenant to or supplied
at the Building under the Master Lease or otherwise, including, without
limitation, heat, air conditioning, water, electricity, elevator service and
cleaning service, if any; and no failure to furnish, or interruption of, any
such services or facilities shall give rise to any (i) abatement, diminution or
reduction of Subtenant’s obligations under this Sublease (except to the extent
of any corresponding abatement, diminution or reduction of Sublandlord’s
obligations under the Master Lease), (ii) constructive eviction, whether in
whole or in part, or (iii) liability on the part of Sublandlord. Notwithstanding
any contrary provision hereof, Sublandlord is not assuming, and shall not be
responsible or liable for Overlandlord’s obligation to observe or perform any
agreement or obligation on the part of Overlandlord under the Master Lease or
imposed on Overlandlord by law with respect to the Subleased Premises, except
Sublandlord shall (in accordance with the first sentence of this subsection
1(d)) use commercially reasonable efforts to cause Overlandlord to observe
and/or perform any obligation of Sublandlord which is contained in this Sublease
by the incorporation by reference of the provisions of the Master Lease.

 

 4 

 

 

(e)          Consent of Overlandlord. This Sublease is subject to, conditioned
upon and shall have no effect until Overlandlord gives its written consent (the
“Overlandlord’s Consent”), which consent shall be evidenced by Overlandlord’s
signature appended hereto or by a separate consent in the standard form utilized
by the Overlandlord. Sublandlord agrees promptly to request such consent and to
use commercially reasonable efforts to obtain such consent (without being
obligated to make any payment to Overlandlord not required by the Master Lease,
nor to amend or waive any provision of the Master Lease, nor to commence any
arbitration or litigation), but Sublandlord shall have no responsibility or
liability whatsoever if such consent is refused or not obtained for any reason
whatsoever or for no reason. Subtenant agrees to cooperate with Sublandlord with
respect thereto and to furnish financial statements and all other items
Overlandlord is entitled to request with respect to Subtenant as Overlandlord in
accordance with the provisions of the Master Lease and, if required by
Overlandlord, execute and deliver Overlandlord’s commercially reasonable consent
form. In the event that Overlandlord notifies Sublandlord that Overlandlord will
not give such consent, this Sublease shall be deemed to be canceled and without
force or effect. In the event that the previous sentence does not apply but
Sublandlord does not receive such consent of Overlandlord by a date which is
thirty (30) days after the date of the execution of this Sublease, then so long
as the party seeking to terminate this Sublease shall have acted in good faith
in the Overlandlord consent process, upon written notice to the other,
Sublandlord or Subtenant may cancel this Sublease, and upon the giving of such
notice, this Sublease shall be deemed canceled and of no further force or
effect, and Sublandlord and Subtenant shall have no further obligations or
liabilities to the other with respect to this Sublease (except as otherwise
expressly provided herein), and if Subtenant is then in possession of all or any
part of the Subleased Premises, Subtenant shall immediately quit and surrender
to Sublandlord the Subleased Premises, shall remove all of its property and
repair all damage caused by such removal and restore the Subleased Premises to
the condition in which they were prior to the installation of the items so
removed, reasonable wear and tear excepted.

 

2.          Rent.

 

(a)          Beginning on the Rent Commencement Date (as hereinafter defined)
and continuing for the Sublease Term, Subtenant shall pay to Sublandlord, in
lawful money of the United States, rent under this Sublease (“Fixed Rent”) at
the following rates:

 

Lease Period  Per Sq. Ft Rate   Annual Fixed Rent   Monthly Fixed Rent  Rent
Commencement Date – April 29, 2020  $32.00   $499,264.00   $41,605.33         
         April 30, 2020 – April 29, 2021  $32.96   $514,241.92   $42,853.49    
              April 30, 2021 – April 29, 2022  $33.95   $529,669.18  
$44,139.10                   April 30, 2022 – April 29, 2023  $34.97  
$545,559.25   $45,463.27                   April 30, 2023 – April 29, 2024 
$36.02   $561,926.03   $46,827.17                   April 30, 2024 – April 29,
2025  $37.10   $578,783.81   $48,231.98                   April 30, 2025 – April
29, 2026  $38.21   $596,147.33   $49,678.94 

 

 5 

 

 

Subtenant shall pay to Sublandlord Fixed Rent in advance in equal monthly
installments (“Monthly Fixed Rent”) commencing on the date that is thirty (30)
days after the Sublease Commencement Date (the “Rent Commencement Date”) and
continuing thereafter on or before the first (1st) day of each and every
calendar month during the Sublease Term, without demand, setoff, deduction or
abatement. If the Sublease Commencement Date is not the first day of a month,
then the Monthly Fixed Rent for the first month of the Sublease Term shall be
prorated on a per diem basis. Subtenant shall pay the first full monthly
installment of Fixed Rent due under this Sublease (i.e. for the month
immediately following the Rent Commencement Date), in the amount of $41,605.33,
on or before the Sublease Commencement Date. For the avoidance of doubt, in no
event shall Subtenant be liable for Fixed Rent or Additional Rent for periods
prior to the Rent Commencement Date.

 

(b)          Except as otherwise set forth in this Sublease, it is intended that
the provisions of this Sublease shall require Subtenant to pay all costs,
expenses and obligations attributable to the Subleased Premises during the
Sublease Term to the extent required to be paid and/or performed by the tenant
under the Master Lease, so that, except as otherwise set forth in this Sublease,
the Monthly Fixed Rent payable by Subtenant to Sublandlord hereunder shall be
“net” to Sublandlord. It is intended that (i) Sublandlord shall incur no costs
or expense with respect to the Subleased Premises during the Sublease Term
(other than the rent due Overlandlord under the Master Lease or as otherwise
expressly provided herein and the obligations of the tenant under the Master
Lease attributable to periods prior to the Sublease Commencement Date), and (ii)
the Monthly Fixed Rent shall be an absolute net return to Sublandlord throughout
the Sublease Term, without offset or deduction and free of all expenses,
charges, diminution and other deductions whatsoever.

 

(c)          Commencing on the Rent Commencement Date and continuing on the
first day of each month thereafter during the Term, Subtenant shall pay to
Sublandlord all Additional Rent due under the Lease. To the extent not included
in Operating Expenses, Subtenant shall have the obligation to procure and timely
pay for all water, gas, light, power, internet and data services, electricity,
heat, telephone, fire suppression, sewage and all other utilities and services
metered, chargeable or provided to the Building for Subtenant’s exclusive use
and all charges imposed by Overlandlord resulting from special services provided
to Subtenant or the Subleased Premises. All such sums payable by Subtenant under
this Sublease, including Additional Rent under the Master Lease, are referred to
hereinafter as “Additional Rent” and Sublandlord shall have the same rights and
remedies for non-payment thereof as Sublandlord has for non-payment of Monthly
Fixed Rent. Monthly Fixed Rent and Additional Rent are sometimes referred to
hereinafter collectively as “Rent”. Within ten (10) days following Sublandlord’s
receipt from Overlandlord of the final reconciliation of the Operating Expenses
pursuant to Subparagraph 3(c)(2) of the Master Lease, Sublandlord and Subtenant
shall likewise reconcile the additional rental payable by Subtenant pursuant to
this Section 2(c). This Section 2(c) shall survive the expiration or earlier
termination of this Sublease Agreement.

 

 6 

 

 

3.          Maintenance and Repair. Subtenant shall perform, at its sole cost
and expense, all maintenance and repair obligations of the tenant under the
Master Lease. For the avoidance of doubt, Subtenant shall, at its sole cost and
expense, enter into and maintain at all times during the Sublease Term any and
all maintenance, monitoring and/or service contracts required to be maintained
by Sublandlord under the Master Lease. Without limitation of the foregoing,
Subtenant shall have the obligation to procure and maintain service and
maintenance agreements for the server room generator if it elects to keep the
server room generator (but specifically excluding the full-building backup
generator installed by Overlandlord for the Subleased Premises), server room
dedicated HVAC and fire suppression systems during the Sublease Term.
Sublandlord shall cause the server room generator to be removed at its own cost
and restore all wiring connections and any damaged occasioned by such removal on
or before the Sublease Commencement Date.

 

4.          Use. To the extent such use is lawful, Subtenant shall have the
right to use the Subleased Premises solely for the uses permitted under the
Master Lease and for no other purpose without the prior written consent of
Sublandlord and Overlandlord, which consent, solely with respect to Sublandlord,
shall not be unreasonably withheld, conditioned or delayed (the “Permitted
Use”).

 

5.          No Breach of Master Lease; No Privity of Estate.

 

(a)          No Breach of Master Lease. Sublandlord and Subtenant shall not do
or permit to be done any act or thing which may constitute a breach or violation
of any term, covenant or condition of the Master Lease by the tenant thereunder,
whether or not such act or thing is permitted under this provisions of this
Sublease.

 

(b)          No Privity of Estate. Nothing contained in this Sublease shall be
construed to create privity of estate or of contract between Subtenant and
Overlandlord. Without limitation to the foregoing, Subtenant shall not have the
right or power to modify or amend the Master Lease or to exercise any option or
right under the Master Lease, or to waive any agreement or obligation of, or to
exercise any right or remedy against, Overlandlord.

 

 7 

 

 

6.          Possession; Condition of Subleased Premises; Initial Space Planning;
Status of Master Lease.

 

(a)          Possession; Condition of Subleased Premises. Sublandlord has made
the Subleased Premises available for Subtenant’s inspection, and Subtenant has
heretofore inspected the Subleased Premises to the extent and as often as
Subtenant deemed necessary. Sublandlord shall deliver the Subleased Premises to
Subtenant on the Sublease Commencement Date in “broom-clean” condition and
Subtenant represents that, except as otherwise set forth in this Sublease,
Subtenant is hiring the Subleased Premises “as is,” “where-is” with all faults,
latent and patent defects and without any agreements, representations,
warranties, obligations or understandings on the part of Sublandlord to perform
any alterations, repairs or improvements thereto, and subject to all applicable
zoning, municipal, county and state laws, ordinances, covenants of record and
regulations governing and regulating the use of the Subleased Premises, and
accepts this Sublease subject thereto and to all matters disclosed thereby.
Subtenant acknowledges that in leasing the Subleased Premises, Subtenant has
not, except as otherwise set forth in this Sublease, relied upon any
representation or warranty of any nature whatsoever by Sublandlord, or any
employee or agent of Sublandlord. Sublandlord shall not be obliged to make any
improvements or repairs to the Subleased Premises or to supply any service
thereto or to perform any work or incur any costs in connection with the
construction or demolition of any improvements in the Subleased Premises.
Sublandlord shall not be liable or responsible to Subtenant in any manner for
the condition of the Subleased Premises, except to the extent of any material
non-compliance of the Subleased Premises with any applicable Laws knowingly
caused by Sublandlord. Sublandlord shall promptly provide Subtenant with copies
of any notices Sublandlord received from Overlandlord of any proposed
modifications, alteration, deletions or improvements to the Building that could
have an adverse impact upon Subtenant’s use or access of the Subleased Premises.
Sublandlord represents and warrants to Subtenant that Sublandlord has not
received any written notice that (i) the Subleased Premises are not in material
compliance with any environmental laws, (ii) Hazardous Materials are present in,
at or on the Subleased Premises in violation of environmental Laws, and (iii)
the Subleased Premises are otherwise in material violation of any applicable
Laws.

 

(b)          Initial Space Planning. Sublandlord shall promptly provide
Subtenant’s architect with a $0.12 per rentable square foot allowance, including
revisions, for test fitting purposes. The parties hereby acknowledge that the
foregoing test fit allowance shall be promptly fully paid by Sublandlord and
that Sublandlord has no further obligation to pay any test fit or any other
allowances under this Sublease. There shall be no Tenant Improvement Allowance
given by Sublandlord or Overlandlord.

 

(c)          Status of Master Lease. Sublandlord warrants and represents to
Subtenant that (i) the Master Lease is in in full force and effect with respect
to Sublandlord, (ii) the Master Lease has not been amended or modified except as
expressly set forth in this Sublease, (iii) constitutes the entire agreement
between the Overlandlord and the Sublandlord with respect to the Subleased
Premises, (iv) Sublandlord has received no notice of default from Overlandlord
under the Master Lease that remains uncured, (v) Sublandlord has no knowledge of
any claim by Overlandlord that Sublandlord is in default or breach of any
provisions of the Master Lease, and (vi) Sublandlord has no knowledge of any
default or breach of any provisions of the Master Lease by Overlandlord.
Sublandlord and Sublessee hereby acknowledge that the ROFO as described in the
Master Lease has expired by its terms and is no longer of any force or effect.

 

 8 

 

 

7.          Insurance.

 

(a)          Coverages. Subtenant shall maintain throughout the Sublease Term
(and during the Early Access Period, if applicable) the insurance required to be
maintained by Sublandlord as the tenant under the Master Lease, with Sublandlord
and Overlandlord as additional insureds and Overlandlord as loss payee.
Subtenant shall deliver to Sublandlord and Overlandlord certificates issued by
the carriers or their duly authorized agents prior to the Sublease Commencement
Date (or entry onto the Subleased Premises during the Early Access Period, if
applicable). Prior to commencing any construction of the Subtenant’s
Improvements, Tenant shall submit to Sublandlord certificates evidencing that
Subtenant’s contractors have obtained all insurance coverages required under the
Lease, together with evidence of workmen’s compensation insurance and with
builders’ risk insurance, in amounts, form and substance reasonably acceptable
to Sublandlord and Overlandlord, naming, as applicable, Sublandlord and
Overlandlord as additional insureds thereunder.

 

(b)          Subrogation. Subtenant hereby releases Sublandlord and Overlandlord
or anyone claiming through or under Overlandlord by way of subrogation or
otherwise to the extent that Sublandlord released Overlandlord and/or
Overlandlord was relieved of liability or responsibility pursuant to the
provisions of the Master Lease, and Subtenant will cause its insurance carriers
to include any clauses or endorsements in favor of Sublandlord and Overlandlord
which Sublessor is required to provide pursuant to the provisions of the Master
Lease.

 

8.          Alterations and Additions; Subtenant Improvement Work.

 

(a)          Subtenant Alterations. Subtenant shall make no alterations,
installations, changes, renovations, additions, replacements or improvements,
including Alterations (as defined in the Master Lease) or the Subtenant
Improvements (collectively “Subtenant Alterations”) in or to the Subleased
Premises, including, without limitation, the Subtenant Improvements (as defined
below), without, in each instance, obtaining (i) the prior written consent of
Overlandlord if and to the extent required under the Master Lease, and (ii) the
prior written consent of Sublandlord which shall not be unreasonably withheld,
conditioned or delayed. Without limiting anything contained in the foregoing,
the planned improvements to be performed by Subtenant (the “Subtenant
Improvements”) must be approved by Sublandlord and Overlandlord. All Subtenant
Alterations shall be performed in compliance with and subject to the terms and
provisions of the Master Lease as incorporated herein. Without limiting the
forgoing, all Subtenant Alterations will be performed by contractors reasonably
approved by Sublandlord and Overlandlord. Any Subtenant Alterations and/or
additions made to the Subleased Premises by or behalf of Subtenant shall be made
in a good and workmanlike manner and in compliance with the terms and conditions
of the Master Lease, including, without limitation, the Rules and Regulations,
and all applicable laws. Subtenant agrees that Subtenant shall be solely
responsible for obtaining the certificate of occupancy for the Subleased
Premises, if a certificate of occupancy is required by applicable law.

 

 9 

 

 

(b)          Subtenant Improvement Work. Sublandlord hereby consents to
Subtenant’s performance of the Subtenant Improvements; provided that, the work
is performed in accordance with and subject to the terms and conditions of the
Master Lease and this Sublease. Subtenant shall reimburse Sublandlord for all
Overlandlord’s charges under the Master Lease relating to any alterations,
additions or improvements to the Subleased Premises. Sublandlord shall not
charge Subtenant any fees for Sublandlord’s supervision or inspection in
connection with Subtenant’s alterations, additions or improvements, except if
Sublandlord is required to hire third party consultants, whose actual fees and
costs shall be paid by Subtenant. Sublandlord agrees to promptly request
Overlandlord’s consent to the Subtenant Improvements and to use good faith
efforts to obtain such consent provided that Sublandlord shall not be required
to expend any funds to do so. Subtenant shall be required to remove all of the
Subtenant Improvements at the expiration or earlier termination of the Term of
this Sublease unless Overlandlord does not require such removal and restoration
or otherwise required by the terms of the Master Lease. Sublandlord shall
promptly notify Subtenant if and when Sublandlord receives notice that
Overlandlord requires any Subtenant Alterations, including without limitation
the Subtenant Improvements, to be removed at the end of the Term.

 

9.          Subtenant’s Default and Sublandlord’s Right to Cure.

 

(a)          If Subtenant defaults in any of its obligations hereunder,
Sublandlord shall have the same rights and remedies which the “Landlord” would
have against Sublandlord under the Master Lease upon a comparable default by
“Tenant” thereunder, including, without limitation, the right to accelerate any
rent, to terminate this Sublease and/or, as Sublandlord may elect, to terminate
Subtenant’s right to possess the Subleased Premises.

 

(b)          If Subtenant shall at any time fail to make any payment or perform
any other obligation of Subtenant hereunder, then Sublandlord shall have the
right, but not the obligation, after three (3) days’ written notice to
Subtenant, or without notice to Subtenant in the case of any emergency, and
without waiving or releasing Subtenant from any obligations of Subtenant
hereunder, to make such payment or perform such other obligation of Subtenant in
such manner and to such extent as Sublandlord shall deem necessary, and in
exercising any such right, to pay any incidental costs and expenses, employ
attorneys, and incur and pay reasonable attorneys’ fees. Subtenant shall pay to
Sublandlord upon demand all sums so paid by Sublandlord and all incidental costs
and expenses of Sublandlord in connection therewith, together with interest
thereon at the rate of one and one-half percent (1.5%) per calendar month or any
part thereof or the then maximum lawful interest rate, whichever shall be less,
from the date of the making of such expenditures.

 

 10 

 

 

10.         Security Deposit. Subtenant shall deposit with Sublandlord upon
execution of this Sublease by Subtenant the sum of $125,000, as security for the
faithful performance and observance by Subtenant of the terms, conditions and
provisions of this Sublease (the “Security Deposit”). It is agreed that in the
event Subtenant defaults in respect of any of the terms, provisions and
conditions of this Sublease, including, but not limited to, the payment of
Monthly Fixed Rent and Additional Rent, Sublandlord may apply or retain the
whole or any part of the Security Deposit so deposited and any interest accrued
thereon to the extent required for the payment of any rent and additional rent
or any other sum as to which Subtenant is in default or for any sum which
Sublandord may expend or may be required to expend by reason of Subtenant’s
default in respect of any of the terms, covenants and conditions of this
Sublease. If Sublandlord applies or retains any part of the Security Deposit so
deposited, Subtenant, upon demand, shall deposit with Sublessor the amount so
applied or retained so that Sublandlord shall have the full Security Deposit on
hand at all times during the Sublease Term. If Subtenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Sublease, the Security Deposit thereon shall be returned to Subtenant
within thirty (30) days after the expiration of the Sublease Term (and, if the
Security Deposit is not returned to Subtenant within such thirty (30) day
period, the amount of the Security Deposit to be returned by Sublandlord to
Subtenant shall bear interest at the rate of five percent (5%) per annum).
Notwithstanding anything to the contrary contained in the foregoing, provided
that Subtenant fully completes construction of the Subtenant Improvements and
provides evidence to Sublandlord that such Subtenant Improvements have been
fully paid (such evidence limited to: (i) providing evidence to Sublandlord of
all conditional and final unconditional lien waivers for all contractors,
subcontractors and materialmen, (ii) copies of contracts with those contractors
or subcontractors supplying materials or performing work in the space, (iii)
copies of invoices and proof of payment to each such contractor, subcontractor
or materialman, (iv) a certificate signed by Subtenant indicating all materials
and work has been completed, fully paid for and that no disputes as to payment
exist), or provided Subtenant elects by written notice to not make or cause to
be made any Subtenant Improvements, and no Event of Default has occurred and is
continuing, Sublandlord agrees to within thirty (30) days thereafter deliver a
check to Subtenant in the amount of $75,000.00 (such that the amount of the
Security Deposit shall thereafter be $50,000).

 

11.         Consents and Approvals. In any instance when Sublandlord’s consent
or approval is required under this Sublease, Sublandlord’s refusal to consent to
or approve any matter or thing shall be deemed reasonable if such consent or
approval has not been obtained from Overlandlord and, subject to the foregoing,
Sublandlord acknowledges that its consent shall not be unreasonably withheld,
conditioned or delayed. In the event that Subtenant shall seek the approval by
or consent of Sublandlord and Sublandlord shall fail or refuse to give such
consent or approval, Subtenant shall not be entitled to any damages for any
withholding or delay of such approval or consent by Sublandlord, it being
intended that Subtenant’s sole remedy shall be an action for injunction or
specific performance and that said remedy of an action for injunction or
specific performance shall be available only in those cases, where Sublandlord
shall have expressly agreed in writing not to unreasonably withhold or delay its
consent.

 

12.         Termination of Master Lease. If for any reason the term of the
Master Lease shall terminate prior to the expiration date of this Sublease, this
Sublease shall thereupon be terminated, and Sublandlord and Subtenant shall have
no further rights or obligations hereunder except for those rights or
obligations that expressly survive the expiration or termination of this
Sublease. Except for termination due to condemnation or casualty, Sublandlord
shall not voluntarily terminate the Master Lease, nor intentionally take any
action to cause such a termination, without the prior written consent of
Subtenant, which consent may be withheld in Subtenant’s reasonable discretion.
Further, Sublandlord shall not modify or amend the Master Lease in any manner
that would adversely affect Subtenant without Subtenant’s prior written consent,
which consent may be withheld in Subtenant’s sole discretion. Notwithstanding
anything to the contrary contained in the foregoing, it is hereby acknowledged
and agreed that Sublandlord shall have the right to terminate this Sublease upon
the occurrence and during the continuance of a Subtenant default hereunder and
if Subtenant is in default beyond applicable notice and cure periods hereunder,
Sublandlord shall have the further right to terminate the Master Lease to the
extent permitted by, and in conformity with, the terms of Section 28 of the
Master Lease.

 

 11 

 

 

13.         Surrender. At the expiration or earlier termination of the Sublease
Term, Subtenant shall surrender the Subleased Premises as required under the
Master Lease. Without limitation of the foregoing, it is hereby acknowledged
that Subtenant shall remove Sublandlord’s Property, any trade fixtures,
equipment, furniture, furnishings, telephone equipment or other personal
property and all other Subtenant personal property, together with any Subtenant
Improvements required to be removed by the terms of this Sublease and make such
repairs and restoration to the Premises as required hereunder and under the
Master Lease. Sublandlord may elect to retain or dispose of in any manner
Subtenant’s personal property not removed from the Building and Subleased
Premises prior to or upon the expiration or earlier termination of this
Sublease. Subtenant waives all claims against Sublandlord for any damage to
Subtenant resulting from Sublandlord’s retention or disposition of Subtenant’s
personal property. Subtenant shall be liable to Sublandlord for Sublandlord’s
costs for storage, removal or disposal of Subtenant’s personal property.

 

14.         Notices. Notwithstanding the incorporation of Section 21 of the
Master Lease, each notice, demand, request or other communication required or
permitted under the terms of this Sublease shall be in writing and shall be (a)
delivered, prepaid, by a nationally recognized overnight courier, (b) registered
or certified mail, return receipt requested, postage prepaid, or (c) delivered
personally. Any notice shall be sent, transmitted, or delivered, as the case may
be, to Subtenant at the appropriate address set forth below, or to such other
place as Subtenant may from time to time designate in a notice to Sublandlord,
or to Sublandlord at the addresses set forth below, or to such other places as
Sublandlord may from time to time designate in a notice to Subtenant. Any notice
will be deemed given (i) the date the overnight courier delivery is made, (ii)
the date the registered or certified mail delivery is made, or (iii) the date
personal delivery is made. As of the date of this Sublease, any notices to a
party must be sent, transmitted, or delivered, as the case may be, to the
following respective addresses:

 

If to Sublandlord:

 

(until May 31, 2019)

Safeguard Scientifics, Inc.

170 Radnor Chester Road, Suite 200

Radnor, Pennsylvania 19087

Attention: General Counsel

 

 12 

 

 

15.         Sublease and Assignment. Subtenant shall not, by operation of law or
otherwise, assign, sell, mortgage, pledge, hypothecate, encumber or in any
manner Transfer (as defined in Section 10 of the Master Lease) this Sublease or
any interest therein, or sublet the Subleased Premises or any part or parts
thereof, or grant any concession or license or otherwise permit occupancy of all
or any part of the Subleased Premises by any person, without the written consent
of both Sublandlord and Overlandlord. In connection with any proposed assignment
or subletting of the Subleased Premises, or any portion thereof, by Subtenant,
at least thirty (30) days prior to the effective date of the proposed assignment
and subletting, Subtenant shall provide Overlandlord and Sublandlord with
written notice of Subtenant’s intent to assign or sublet, which notice shall be
accompanied by all information required by, and otherwise comply with, the
requirements set forth in Section 10 of the Master Lease. Sublandlord shall have
the right to withhold its consent to Transfer for any reason or no reason. For
the avoidance of doubt, Subtenant acknowledges that Overlandlord’s consent shall
be deemed to be reasonably withheld for any reason, including, without
limitation those set forth in Section 10 of the Master Lease and that
Overlandlord has a recapture right as described in the Master Lease. Whether or
not Overlandlord or Sublandlord consents to a proposed assignment or sublease,
Subtenant shall be responsible for paying Overlandlord’s processing and
investigation costs and attorneys’ fees incurred in connection with the proposed
consent. Neither the consent of Sublandlord or Overlandlord to an assignment,
subletting, concession, or license, nor the references in this Sublease to
assignees, subtenants, concessionaires or licensees, shall in any way be
construed to relieve Subtenant of the requirement of obtaining the consent of
Sublandlord and Overlandlord to any further assignment or subletting or to the
making of any assignment, subletting, concession or license for all or any part
of the Subleased Premises. Any assignee or subtenant approved by Overlandlord
and Sublandlord shall execute an agreement reasonably acceptable to Overlandlord
and Sublandlord pursuant to which such assignee or subtenant agrees to be bound
by the terms of this Sublease. Notwithstanding any assignment or subletting,
including, without limitation, any assignment or subletting permitted or
consented to, the original Subtenant named herein and any other person(s) who at
any time was or were Subtenant shall remain fully liable on this Sublease, and
if this Sublease shall be amended or modified, the original Subtenant named
herein and any other person(s) who at any time was or were Subtenant shall
remain fully liable on this Sublease as so amended or modified. Any violation of
any provision of this Sublease by any assignee, subtenant or other occupant
shall be deemed a violation by the original Subtenant named herein, the then
Subtenant and any other person(s) who at any time was or were Subtenant, it
being the intention and meaning that the original Subtenant named herein, the
then Subtenant and any other person(s) who at any time was or were Subtenant
shall all be liable to Sublandlord for any and all acts and omissions of any and
all assignees, subtenants and other occupants of the Subleased Premises. If this
Sublease shall be assigned or if the Subleased Premises or any part thereof
shall be sublet or occupied by any person or persons other than the original
Subtenant named herein, Sublandlord may collect rent from any such assignee
and/or any subtenants or occupants, and apply the net amounts collected to the
Monthly Fixed Rent and Additional Rent, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
this Section, or the acceptance of the assignee, subtenant or occupant as
Subtenant, or a release of any person from the further performance by such
person of the obligations of Subtenant under this Sublease. Any Transfer made,
or purported to have been made, in violation of this Section 15 or Section 20 of
the Master Lease, shall be null and void and of no force or effect.

 

 13 

 

 

16.         Limitation of Liability. In the event Sublandlord shall fail to
perform any covenant, term or condition of this Sublease upon Sublandlord’s part
required to be performed, or if Subtenant shall make any claim arising out of
Subtenant’s occupancy or use of the Subleased Premises based upon any action or
omission of Sublandlord, Subtenant covenants and agrees that Sublandlord’s
liability for any recovery of money judgment from Sublandlord from and after the
date of this Sublease, except as a result of Sublandlord’s gross negligence or
willful misconduct, shall be capped at six (6) months Fixed Rent.
Notwithstanding anything to the contrary contained in the foregoing, if
Subtenant has timely paid Fixed Rent and Additional Rent to Sublandlord
hereunder and no Subtenant Event of Default has occurred, the Sublandlord
limitation of liability in the preceding sentence shall not apply if Sublandlord
shall fail to pay Fixed Rent or Additional Rent to Overlandlord and such failure
results in a termination of the Master Lease. In no event shall the
stockholders, partners, directors, officers, agents or employees of Sublandlord
or Subtenant (either individually or severally) be personally liable for any
judgment. Furthermore, in no event shall Subtenant be liable to the other for
any loss of business or profits or for consequential, indirect, incidental,
punitive or special damages of any kind. This Section shall inure to the benefit
of Sublandlord’s and Subtenant’s respective successors and assigns and their
respective principals.

 

17.         Casualty Damage; Partial Taking. Notwithstanding the incorporation
herein of Section 14 of the Master Lease pertaining to damage to the Subleased
Premises by fire or other casualty or of Section 15 of the Master Lease
pertaining to a partial taking, Sublandlord shall have no responsibility for the
obligations of Overlandlord thereunder, and Subtenant shall look solely to
Overlandlord in connection therewith; provided that Sublandlord, if and as
requested by Subtenant, shall exercise its termination rights under such
sections of the Master Lease. To the extent that any portion of rent payable by
the tenant under the Master Lease is abated pursuant to such sections or
otherwise, Subtenant shall be entitled to a corresponding abatement of rent
hereunder, calculated as the rent otherwise payable by Subtenant multiplied by a
fraction, the numerator of which is the number of rentable square feet within
the Subleased Premises for which the abatement is being given and the
denominator of which is total number of rentable square feet in the Subleased
Premises.

 

18.         Miscellaneous.

 

(a)          Subtenant NAICS Code. For purposes of Section 8 under the Lease,
Subtenant’s NAICS Code is 541211.

 

(b)          Delivery for Examination. The submission of this instrument for
review and examination does not constitute an offer by the party submitting the
same to sublease the Subleased Premises. This instrument shall not become
effective as a sublease, nor shall Sublandlord or Subtenant have any obligation
hereunder, unless and until this instrument has been executed by and delivered
to the parties and Overlandlord’s Consent has been received.

 

(c)          Amendments; Exhibits. No subsequent alteration, amendment,
supplement, change or addition to this Sublease shall be binding upon
Sublandlord or Subtenant unless reduced to writing and signed by them. The
exhibits referred to herein constitute part of this Sublease.

 

 14 

 

 

(d)          Brokerage. Subtenant and Sublandlord each represent and warrant to
the other party that it has dealt with only Tactix Real Estate Advisors, LLC and
The Davidson Companies, Inc. (collectively, the “Designated Brokers”) in
negotiating and making of this Sublease, and each party agrees to indemnify and
hold harmless the other party from any claim or claims, as well as costs and
expenses including attorneys’ fees incurred by such party in conjunction with
any claim or claims, of any other broker or brokers claiming to have dealings
with respect to this Sublease. Sublandlord shall pay all fees owed the
Designated Brokers.

 

(e)          Headings; Pronouns. The headings of the sections contained in this
Sublease are for convenience of reference only, do not form a part of this
Sublease and shall not affect in any way the meaning or interpretation of this
Sublease. Unless the context clearly indicates a contrary intent or unless
otherwise specifically provided herein: “person”, as used herein, includes an
individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, or other entity; “Subleased Premises”
includes each portion of the Subleased Premises and each estate or interest
therein; “hereof”, “herein”, and “hereunder” and other words of similar import
refer to this Sublease as a whole; “Sublease” includes these presents as
supplemented or amended from time to time by written instrument(s) entered into
by Subtenant and Sublandlord; “Sublandlord” includes Sublandlord’s successors
and assigns; “Subtenant” includes Subtenant’s successors and permitted assigns;
and “parties” means Sublandlord and Subtenant. Whenever the context may require,
any pronoun used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of pronouns or nouns shall include the
plural and vice versa.

 

(f)          Confidential Information. Neither party shall disclose any of the
other party’s accounting records, financial statements not publicly available,
or other proprietary financial information, except to the extent reasonably
required for proper business purposes (including audit, financing, sale, merger
or similar purposes) by such party’s employees, attorneys, insurers, auditors,
lenders and transferees (and each party shall obligate any such parties to whom
disclosure is permitted to honor the confidentiality provisions hereof), and
except as may be required by applicable law (including securities laws) or court
proceedings; provided, however, that the provisions of this Section 18(f) shall
not apply to any information that is publicly available.

 

(g)          Counterparts. This Sublease may be executed in any number of
counterparts, and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute one and the same instrument.
The parties agree that the delivery of this Sublease may be effectuated by means
of an exchange of facsimile or electronic signatures with original copies to
follow by mail or courier service.

 

(h)          No Third Party Beneficiaries. No third parties may rely on the
terms and conditions of this Sublease.

 

 15 

 

 

(i)          No Recordation; SNDA. Neither this Sublease nor a memorandum hereof
shall be recorded in the land records of the applicable county where the
Premises is located, and any attempt to record or file the same by Sublandlord
or Subtenant shall be deemed a default by or Sublandlord or Subtenant hereunder.

 

(j)          Overlandlord Fees. Sublandlord and Subtenant shall share equally
the cost of all Overlandlord fees required to be paid in connection with
obtaining Overlandlord’s Consent for the sublease of the Subleased Premises to
Subtenant. Other than actions jointly requested by Sublandlord and Subtenant,
any action requested by Subtenant to be taken under the Lease following the date
hereof, including, without limitation those fees described in Section 25(p) of
the Master Lease shall be paid by Subtenant.

 

(k)          Governing Law. This Sublease shall be governed by and interpreted
and enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without giving effect to any choice of law or conflict of laws rules or
provisions (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 16 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Sublease to be executed
the day and year first above written.

 

  SUBLANDLORD:       SAFEGUARD SCIENTIFICS, INC., a Pennsylvania corporation    
      By:                    Name:       Title:               SUBTENANT:        
  By:       Name:     Title:    

 

 

 